Citation Nr: 0631824	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-35 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis 
with pes planus, right foot, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for plantar fasciitis 
with pes planus, left foot, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1986 to April 1990 
and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
July 2006.  At the July 2006 Board hearing, the veteran 
submitted additional evidence and waived RO review of the 
evidence.  

The August 2003 rating decision on appeal covered both the 
increased ratings claims for the veteran's foot disabilities 
and additional service connection claims relating to his 
service in the Persian Gulf.  The Board notes that the 
September 2004 substantive appeal submitted by the veteran 
expressly limited his appeal to only the increased ratings 
issues.  The veteran did file a substantive appeal for the 
remaining service connection issues in January 2005; 
however, this was beyond the filing period limit for 
substantive appeals since it was filed later than one year 
after the August 2003 rating decision on appeal and more 
than sixty days after the September 2004 statement of the 
case.  38 C.F.R. § 20.302(b).  Additionally, the Board notes 
that at the July 2006 Board hearing, the veteran's 
representative acknowledged that the service connection 
issues had not been timely appealed.  Thus, the Board finds 
that the remaining service connection issues are not on 
appeal and are not before the Board for adjudication at this 
time.  Nevertheless, the Board notes that the veteran's 
representative appeared to indicate at the July 2006 Board 
hearing that the veteran wished to reopen these service 
connection claims.  Therefore, these matters are hereby 
referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran's service-connected right foot disability, 
currently described for rating purposes as plantar fasciitis 
with pes planus, is productive of subjective complaints of 
pain with objective evidence of pain on palpation, use of a 
cane and shoe inserts, and no evidence of limitation of 
motion of the ankle or neurologic deficit.

2.  The veteran's service-connected left foot disability, 
currently described for rating purposes as plantar fasciitis 
with pes planus, is productive of subjective complaints of 
pain with objective evidence of pain on palpation, use of a 
cane and shoe inserts, and no evidence of limitation of 
motion of the ankle or neurologic deficit.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 
20 percent, but no higher, for the veteran's service-
connected right foot disability under Diagnostic Code 5284 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5276, 5284 
(2006).

2.  The criteria for entitlement to a disability rating of 
20 percent, but no higher, for the veteran's service-
connected left foot disability under Diagnostic Code 5284 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5276, 5284 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) (2006).  The intended effect of the regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished initial VCAA notice to the veteran in April 
2003 and issued the rating decision which was the initial 
denial of the veteran's claim in August 2003  Thus, VCAA 
notice was timely.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this 
case.  In the April 2003 letter, VA informed the veteran of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the veteran that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letters implicitly notified the veteran that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communications was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to the issues decided here, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his increased rating 
claims, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  Moreover, as the decision finds that a grant of an 
increased rating to 20 percent from the date of the appeal 
is warranted, any question as to the appropriate effective 
date to be assigned for an increased rating is rendered 
moot.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  The Board notes that the veteran has been afforded 
a VA examination in connection with his claim which is 
adequate for rating purposes; thus, the Board finds that the 
record as it stands includes sufficient competent evidence 
to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  In fact, by way of correspondence dated in June 
2005, the veteran expressly noted that he had no additional 
evidence to submit in relation to his claims.  Under these 
circumstances, the Board finds no further action is 
necessary to assist the veteran with the claims.  In view of 
the foregoing, the Board finds that VA has fulfilled its 
duty to notify and assist the veteran in the claims under 
consideration and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The record shows that the veteran underwent a VA examination 
in May 2003.  The examination report reflects that the 
veteran complained of pain in the balls of his feet and in 
his heels.  He stated that he could only walk about two 
blocks before having to rest because of pain in his feet.  
On physical examination, the veteran ambulated with a normal 
gait.  There was a non-tender, well-healed 3.5 cm. surgical 
scar on his left heel with no adhesions; however, the scar 
was slightly numb to touch.  Palpation of the left Achilles' 
tendon at its insertion gave ample response.  Palpation of 
the right ankle on the volar surface of the calcaneus and on 
the plantar fascia elicited a painful response.  The veteran 
had bilateral pes planus without pronation.  His skin and 
nails were in satisfactory condition.  The diagnoses were 
bilateral pes planus, bilateral plantar fasciitis with 
calcaneal spurs and status post surgery of the left heel.

Private medical records show that the veteran underwent 
orthopedic physical and manual therapy for his feet from 
August to October 2004.  The veteran reported at the end of 
his treatment that he noticed no change in the amount of 
discomfort in his feet and ankles.  He complained of 
constant aching pain in his heel and only being able to 
stand or walk for about an hour.  The records show that the 
veteran wore shoe inserts.  The records also show that 
objectively at the end of his treatment in October 2004, the 
veteran had improved range of motion in the ankles and 
increased strength in the plantar flexors as well as 
increased mobility in the tibiofemoral joint and at the 
tarsal articulations.  Nevertheless, the veteran still had 
decreased mobility to the subtalar joint into distraction 
and supination.  There was continued tenderness and muscle 
guarding noted to the bilateral calf musculature and to the 
plantar surface of the feet, particularly to the origin of 
the plantar fascia.

VA treatment records from October 2004 show that the veteran 
continued to complain of pain in the feet but that he had 
full range of motion of the ankle.  EMG testing in December 
2004 failed to document any significant abnormalities.  At 
the veteran's request, VA issued the veteran a cane in 
December 2004 for assistance with balance.  In April 2005, 
on a return visit to the VA clinic, the veteran reported 
that he used the case intermittently.  

The present appeal involves the veteran's claim that the 
severity of his service-connected plantar fasciitis with pes 
planus warrants higher disability ratings for each foot.  
After reviewing the totality of the evidence, the Board 
finds that the evidence warrants increased disability 
ratings for each foot to 20 percent for a moderately severe 
foot disability.  

The record reveals that the RO has rated the veteran's 
bilateral foot disabilities under Diagnostic Codes 5276 and 
5284.  The Board notes at this point that the evaluation of 
the same disability under various diagnoses is to be 
avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Thus, as 
the veteran's primary disability manifestation is foot pain, 
it can be rated as either pes planus or plantar fasciitis, 
but not both, as to do so would impermissibly result in 
pyramiding. 

Diagnostic Code 5284 states that a moderate foot injury 
warrants a 10 percent rating, a moderately severe foot 
injury warrants a 20 percent rating, and a severe foot 
injury warrants a 30 percent disability rating.  A 40 
percent rating is not warranted unless there is actual loss 
of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006). 

Diagnostic Code 5276 provides a 10 percent rating for 
flatfoot, regardless of whether the condition is unilateral 
or bilateral, when the evidence indicates it is moderate 
with the weight-bearing line over or medial to the great 
toe, inward bowing of the tendon Achillis, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).

In total, the medical evidence provides a picture of a 
moderately severe bilateral foot disability.  The veteran 
has continuous complaints of pain, objective pain on 
palpation and has been issued shoe inserts and a cane to 
assist with ambulation.  Nevertheless, the medical evidence 
of record also shows that the veteran has no limitation to 
range of motion of his ankle and no neurologic deficit of 
the feet.  As such, the Board finds that the veteran's 
bilateral foot disability rises to the level of a moderately 
severe foot disability under Diagnostic Code 5284, but does 
not rise to the level of a severe foot disability under this 
Diagnostic Code.  

As for application of Diagnostic Code 5276, the Board notes 
that in order to warrant the next higher rating of 50 
percent under this Diagnostic Code, the veteran's disability 
would have to be manifested by pronounced bilateral flat 
feet which is manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or 
appliances.  The objective medical evidence of record does 
not show symptoms of pronounced flat feet.  The May 2003 VA 
examination report showed no pronation.  It was reported 
that the veteran's skin and nails were satisfactory.  There 
was no evidence of severe spasm of the tendo Achillis.  
Although tenderness was noted on the May 2003 VA 
examination, it was not characterized as severe or extreme 
in nature.  There was also no marked inward displacement.  
Given the foregoing, the next higher rating of 50 percent 
for bilateral flat feet is not warranted under Diagnostic 
Code 5276.

Under Esteban v. Brown, a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is superficial, unstable, painful on examination, 
occupies an area of six square inches or more and is deep or 
causes limited motion, or a scar that is otherwise causative 
of limitation of function of part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2005); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The medical 
evidence of record does document a scar related to his 
service-connected disability but, as noted in the May 2003 
VA examination report, the scar is well healed and non 
tender.  Thus, a separate compensable rating for the 
veteran's scar is not warranted.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."

The record does not include any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his bilateral foot disability 
and treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
foot pain has an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 20 percent evaluation 
for each foot assigned in this decision adequately reflects 
the clinically established impairment experienced by the 
veteran and higher ratings are denied on an extra-schedular 
basis.



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a 20 percent disability rating, but no 
higher, for plantar fasciitis with pes planus, right foot, 
is warranted.

Entitlement to a 20 percent disability rating, but no 
higher, for plantar fasciitis with pes planus, left foot, is 
warranted.

To this extent, the appeal is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


